Citation Nr: 0006471
Decision Date: 04/06/00	Archive Date: 09/08/00

DOCKET NO. 94-46 299               DATE APR 06, 2000

On appeal from the Department of Veterans Affairs Regional Office in Huntington, West
Virginia

ORDER

The following corrections are made in a decision issued by the Board in this case on March 10,
2000:

The applicable correction is made to the ORDER of the Board's March 2000 Board decision (pg.
1-4) and reflects the proper effective date: An increased schedular rating to 100 percent for
pulmonary fibrosis and emphysema is granted, effective from October 7, 1996, subject to the
law and regulations governing the payment of monetary benefits.

C.W. Symanski 
Member, Board of Veterans' Appeals 


Citation Nr: 0006471	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-46 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
pulmonary fibrosis and emphysema prior to October 7, 1996.

2. Entitlement to a rating in excess of 30 percent for 
pulmonary fibrosis and emphysema prior to November 24, 1998.

3.  Entitlement to a rating in excess of 60 percent for 
pulmonary fibrosis and emphysema from November 24, 1998.

4. Entitlement to an effective date earlier than August 10, 
1993, for a 10 percent rating for chronic sinusitis with 
associated headaches.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1954 
and from August 1956 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Huntington, 
West Virginia, that continued the veteran's 10 percent rating 
for his service-connected lung disability and continued a 
noncompensable rating for his service-connected sinus 
disability with associated headaches.  These issues were 
previously before the Board in March 1997 and August 1998.  
In the March 1997 decision, the Board remanded the issues for 
additional development.  Thereafter, in April 1998, the RO 
assigned the veteran a 30 percent rating for his service-
connected pulmonary fibrosis and emphysema effective on 
October 7, 1996.  The RO also at that time increased the 
veteran's service-connected chronic sinusitis with associated 
headaches to 10 percent also effective on October 7, 1996.  

In the August 1998 Board decision, the Board assigned the 
veteran a 10 percent rating for chronic sinusitis with 
associated headaches prior to October 7, 1996, and denied a 
greater than 10 percent rating for this disability after 
October 7, 1996.  Because the Board decided the issue of 
increased ratings for chronic sinusitis with associated 
headaches, both prior to and subsequent to October 7, 1996, 
this issue is final.  See 38 C.F.R. § 20.1100 (1999).  As to 
the issue of increased ratings for the veteran's service-
connected pulmonary fibrosis and emphysema, the Board 
remanded this issue for further development in August 1998.  
Thereafter, in June 1999, the RO increased the veteran's 
service-connected pulmonary fibrosis to 60 percent disabling, 
effective November 24, 1988.

This appeal also stems from an August 1998 RO rating decision 
that assigned an effective date of August 10, 1993, for the 
10 percent rating for the veteran's chronic sinusitis with 
associated headaches prior to October 7, 1996.

The issue of an increased rating in excess of 10 percent for 
pulmonary fibrosis and emphysema prior to October 7, 1996 is 
deferred pending the completion of the development being 
sought in the remand order below.


FINDINGS OF FACT

1.  Pulmonary function tests performed by VA in September 
1997 revealed DLCO-SB of 39.7 percent predicted.

2.  On March 29, 1993, the veteran filed a claim for an 
increased rating for service-connected chronic sinusitis with 
associated headaches; this claim was denied by the RO in July 
1993 and was followed by a timely Notice of Disagreement.

3.  Service-connected chronic sinusitis with associated 
headaches did not increase to its current 10 percent level on 
any date within the year preceding March 29, 1993.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating from 
October 7, 1996, for service-connected pulmonary fibrosis and 
emphysema have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6802 (1999).

2.  The proper effective date for the assignment of a 10 
percent rating for service-connected chronic sinusitis with 
associated headaches is March 29, 1993, being the date of 
VA's receipt of the claim for an increased rating.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1959 the veteran filed an original claim of 
service connection for bronchitis and for sinusitis.  

In February 1960, the RO granted service connection for 
chronic bronchitis and assigned a noncompensable evaluation 
effective September 25, 1959.  The RO also granted service 
connection for chronic sinusitis with associated headaches 
and assigned a noncompensable evaluation effective the same 
date.

In a March 1960 rating decision, the RO recharacterized the 
veteran's bronchitis as pulmonary fibrosis and emphysema and 
increased the rating to 10 percent effective on August 18, 
1969.

At a VA examination in November 1972, the veteran's chest was 
found to be slightly emphysematous.  He had some exertional 
dyspnea and had two pillow orthopnea at times.  Expiration 
was 35 inches and inspiration was 37 inches.  Breath sounds 
were diminished with some basal tympany, no rhonchi or rales.  
The veteran was diagnosed as having pulmonary emphysema and 
fibrosis, minimal.

In September 1975 the veteran filed increased rating claims 
for sinusitis and pulmonary fibrosis and emphysema asserting 
that these disabilities had worsened.  The RO denied the 
veteran's claim for increased ratings in October 1975.

A private X-ray study of the veteran's chest was performed in 
April 1979 revealing bilateral chronic changes and no active 
disease or failure.  Another chest X-ray study was performed 
the following day revealing overexpanded lungs associated 
with generalized interstitial changes.  It was noted that 
there had been no significant radiographic change in 
appearance of the chest since the previous day.

A private radiology report of the veteran's chest in January 
1993 revealed chronic pulmonary changes and emphysema.  There 
were no other abnormalities noted.  

A private office note dated in February 1993 reflects a 
diagnosis of probable chronic obstructive pulmonary disease 
(COPD).

In March 1993 the veteran filed a claim for "service 
connection compensation".  He also said that he had 
developed respiratory symptomatology through the years.

An April 1993 private office note reflects diagnoses of COPD 
likely and chronic smokers' bronchitis.

The RO continued the veteran's 10 percent rating for service-
connected pulmonary fibrosis and emphysema and 0 percent 
rating for chronic sinusitis with associated headaches in a 
July 1993 rating decision.

The veteran filed a claim for increased ratings in August 
1993 for his "problems" to include chronic sinusitis with 
associated headaches and pulmonary fibrosis and emphysema.

At a VA examination in September 1993, the veteran reported 
having been told that he had pulmonary fibrosis and emphysema 
in 1959.  He complained of being short of breath and wheezing 
with activity and at rest.  He complained of getting a lot of 
coughs and colds and of spitting up brown sputum now and 
then.  On examination the veteran did not have cough or 
expectoration.  The chest was symmetrical.  Chest mobility 
was within the normal range.  Lungs were clear to percussion 
and auscultation.  X-ray findings revealed emphysema and 
fibrotic changes of the lower lung fields.  The veteran was 
diagnosed as having pulmonary fibrosis and emphysema, and 
chronic recurrent sinusitis with headache.

In a March 1994 rating decision, the RO continued the 
veteran's 10 percent rating for his lung disability and also 
continued a 0 percent rating for his sinus disability with 
headaches.

At a VA medical facility in August 1994, the veteran 
complained of chest pain and of coughing up black phlegm for 
several years.  He was diagnosed as having atypical chest 
pain and mild bronchitis.

A chest X-ray taken at a VA medical facility in August 1994 
revealed COPD with chronic lung changes.  There was no active 
cardiopulmonary process seen.

Findings resulting from an October 1994 VA outpatient visit 
revealed decreased breath sounds, inspiration and expiration 
wheezes.  It was noted that chest X-rays revealed COPD and no 
active process.  The veteran was assessed as having COPD.

A June 1995 X-ray report of the veteran's chest revealed no 
acute cardiopulmonary changes, but chronic changes including 
findings consistent with COPD.

A chest X-ray report dated in January 1997 revealed 
essentially no changes from the June 1995 X-ray study.  There 
was COPD change.

Pulmonary function tests performed in September 1997 revealed 
moderate airways obstruction; no immediate change with 
inhaled bronchodilator and forced expiratory volume in liters 
per second (FEVI) that was lower than during a previous study 
on September 30, 1993.  Specific findings of the standard 
study revealed FEV1 of 55.7 percent predicted and after 
bronchodilator of 58.9 percent predicted.  DLCO-SB was 39.7 
percent predicted.

At a VA examination in September 1997, the veteran reported 
having breathing problems since 1952 which had gradually 
worsened.  He said that he coughed up a lot of whitish 
expectoration especially early in the morning and got 
frequent hemoptysis.  He could not walk more than 100 yards 
without getting very short of breath and could not even 
attempt to walk uphill or up steps.  On examination the 
veteran did not have any cough or expectoration.  He had a 
lot of difficulty walking from the waiting room into the 
examination room which was only a very short distance.  His 
chest was symmetrical.  Chest mobility was somewhat 
diminished.  Lungs were clear to percussion and auscultation 
except for rales and rhonchi scattered all over the lung 
fields.  The examiner stated that a chest X-ray showed 
essentially no change since June 1995.  There was some 
hyperaeration of the lung fields with flattening of the 
diaphragms and widening of the anterior mediastinal cleared 
space compatible with chronic obstructive pulmonary change.  
The examiner relayed the results of pulmonary function 
results performed at that time revealing moderate airway 
obstruction.  He said that there had been no immediate change 
with inhaled bronchodilator.  He also said that if VI was 
lower than during the previous study in 1993, it appeared to 
be slightly worsened since 1993.  He diagnosed the veteran as 
having chronic obstructive pulmonary disease, moderate, and 
pulmonary emphysema.

In an addendum VA opinion in March 1998, the examiner said 
that he had reviewed the previous compensation examination 
performed in September 1997 and that the veteran's 
symptomatology appeared to be a lot more than what was 
reflected by the pulmonary function studies.  He said that by 
any standard, FEVI is suppose to be the best reflection of 
the veteran's disablement.  However, he said that in the 
veteran's case, he witnessed the veteran having shortness of 
breath by walking from his waiting room to the examination 
room.  He said that he was unable to explain that.  He 
reiterated that FEVI was suppose to be the best reflection of 
the disablement and that he even consulted a pulmonologist 
who agreed with him.

In an April 1998 rating decision the RO increased the 
veteran's service-connected pulmonary fibrosis and emphysema 
to 30 percent disabling, effective October 7, 1996.  The RO 
also increased the veteran's service-connected chronic 
sinusitis with associated headaches to 10 percent disabling 
effective October 7, 1996.

In a September 1998 rating decision, the RO assigned August 
10, 1993, as the effective date for the increased 10 percent 
rating for service-connected chronic sinusitis with 
associated headaches, being the date of claim.

Pulmonary function tests performed by VA in November 1998 
revealed severe obstruction defect, no bronchodilator 
response.  Standard study revealed FEV1 of 48.9 percent 
predicted and FEV1/FVC ratio of 29.3 percent predicted.  
Findings after bronchodilator revealed FVC of 73.8 percent 
predicted and FEV1 of 52.7 percent predicted.  FEV1/FVC ratio 
was .840 percent predicted.

A chest X-ray performed by VA in November 1998 revealed a 
minor abnormality.

Findings from a VA examination in November 1998 revealed 
grossly diminished chest mobility and lungs that were clear 
to percussion and auscultation.  The examiner reviewed the 
veteran's claims file and pulmonary function tests and 
diagnosed the veteran as having severe chronic obstructive 
lung disease in addition to pulmonary fibrosis and emphysema 
by history.  He said that a review of the claims file showed 
that the pulmonary function test had deteriorated since 1987.

In the veteran's Notice of Disagreement in December 1998, the 
veteran pointed out that because he had been found to be not 
able to perform military service in part due to his sinus 
condition, how could he not likewise be found to be in the 
same condition in civilian life.  He requested that he be 
rated at 60 percent back to 1959.

In May 1999 the veteran's claims file was reviewed by a VA 
examiner who compared the veteran's pulmonary function tests 
performed in September 1997 with the pulmonary function tests 
performed in November 1998.  He concluded that the veteran's 
respiratory condition had gotten worse.  He also said that 
FEVI was the most sensitive indicator for emphysema.  

Later in May 1999 the veteran again underwent pulmonary 
function tests.  The standard study revealed FVC of 77.3 
percent predicted and FEV1 of 52.1 predicted.  An 
interpretation was given of moderate severe airway 
obstruction with no immediate change in bronchodilator.  FVC 
was noted to be better than during the prior study in 
November 1998.

In July 1999 a VA examiner reviewed the old and new criteria 
for rating respiratory disorders, in conjunction with the 
veteran's medical history and claims file.  He reported the 
results of pulmonary function testing in September 1997, 
November 1998 and May 1999, and concluded that under the old 
criteria, the veteran would fit into the "60%" category in 
that he had exertional dyspnea sufficient to prevent climbing 
one flight of steps or walking one block without stopping, 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health.  
He also concluded that under the new criteria, the veteran 
would also fit into the "60%" category with an FEV1 of 40 
to 55%, with actual FEV1 being 50 percent of predicted before 
dilators and 52.1% after bronchodilators.  He also said that 
it appeared by the current test that the veteran's pulmonary 
function tests had not deteriorated, but that his symptoms 
had gotten worse.

At a VA outpatient appointment in July 1999, the veteran 
complained of an increase in the amount of his chronic cough 
with sputum production.  It was noted that he continued to 
smoke a pack of cigarettes a day and was interested in 
joining a smoking cessation program.  He was examined and 
given an impression of severe chronic pulmonary disease and 
pulmonary cachexia. 

II.  Legal Analysis

Entitlement to an Increased Rating for Pulmonary Fibrosis and 
Emphysema Rated at 30 Percent Prior to November 24, 1998, and 
60 Percent From November 24, 1998

The veteran's claim for an increased rating prior to and from 
November 24, 1998, for service-connected pulmonary fibrosis 
and emphysema is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and VA has fulfilled its duty to assist the veteran.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disabilities were revised.  Under 
the old criteria, the veteran's service-connected pulmonary 
fibrosis with emphysema was rated analogous to pneumoconiosis 
under Diagnostic Code 6802.  Under that code, a 10 percent 
evaluation is warranted if the veteran's disability is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent evaluation is 
warranted if the disorder is moderate with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  In order to warrant a 
60 percent evaluation, the disorder must be severe, with 
extensive fibrosis and severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating requires that the condition be pronounced, 
with extent of lesion comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).  

Under the new criteria, which were made effective October 7, 
1996, the veteran's service-connected pulmonary fibrosis with 
emphysema is rated under Diagnostic Code 6603.  Under that 
code, a 10 percent evaluation is warranted if the FEV-1 
results were 71 to 80 percent predicted, or; the FEV-1/FVC 
results were 71 to 80 percent, or; DLCO (SB) was 66 to 80 
percent predicted.  A 30 percent evaluation will be assigned 
if FEV-1 results were 56 to 70 percent predicted, or; the 
FEV-1/FVC results were 56 to 70 percent, or; DLCO (SB) was 56 
to 65 percent predicted.  A 60 percent evaluation is 
warranted if FEV-1 results were 40 to 55 percent predicted, 
or; the FEV-1/FVC results were 40 to 55 percent, or; 
Diffusion Capacity of the lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) was 40 to 55 percent 
predicted, or, maximum oxygen consumption was 15 to 20 
ml/kg/min (with cardiorespiratory limit).  For a 100 percent 
evaluation, FEV-1 must be less than 40 percent of predicted 
value, or; the ration of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption, 
or; cor pulmonale, or; right ventricular hypertrophy, or; 
pulmonary hypertension, or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

The RO determined in June 1999 that the evidence prior to 
November 24, 1998, did not support a higher than 30 percent 
rating.  The Board disagrees with this determination and in 
fact finds that the evidence prior to November 1998 supports 
a 100 percent rating.  This is so based on findings from a 
September 1997 VA pulmonary function test report which shows 
that DLCO-SB was 39.7 percent predicted.  Under the new 
criteria for rating emphysema, pulmonary, a 100 percent 
rating is warranted if DLCO-SB is less than 40-percent 
predicted.  The veteran's 39.7 predicted falls under 40 
percent thus satisfying the criteria for a 100 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1999).  It 
is noteworthy to point out that the elements listed under the 
new criteria of Code 6603 are listed in the disjunctive, 
meaning that the veteran need only satisfy one element in 
each rating disability category.  The fact that the veteran's 
FEV-1 output reading in 1997 satisfies one of the elements 
for a 60 percent rating under the new rating schedule is not 
determinative of this issue in view of his 1997 DLCO-SB 
reading which satisfies one of the elements for a 100 percent 
rating.  VA regulation specifies that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Furthermore, any reasonable doubt 
that arises in assigning a rating disability will always be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Subsequent pulmonary function tests performed by VA in 
November 1998 and May 1999 do not contain a DLCO-SB reading.  
Notwithstanding the absence of this test, the veteran's 100 
percent rating will not be reduced absent a showing of 
physical improvement on reexamination.  38 C.F.R. § 3.344 
(1999).  Not only do these recent examination reports not 
show an improvement in the veteran's respiratory disability, 
they in fact show a worsening.  In this regard, results of 
the pulmonary function tests performed in 1997 revealed 
moderate airways obstruction whereas results of the November 
1998 tests revealed severe obstruction defect.  Moreover, a 
VA examiner who reviewed the veteran's claims file in May 
1999 stated that a comparison of the veteran's pulmonary 
function tests (performed in September 1997 and November 
1998) showed that his condition had gotten worse.  Similarly, 
a VA examiner in July 1999 said that it appeared that the 
veteran's symptoms had worsened. 

For the foregoing reasons, the weight of evidence supports a 
100 percent schedular rating for the veteran's pulmonary 
fibrosis and emphysema from October 7, 1996. 

Entitlement to an Effective Date Earlier Than August 10, 
1993, for a 10 percent Rating for Chronic Sinusitis with 
Associated Headaches

The veteran's claim for an effective date earlier than August 
10, 1993, for a 10 percent rating for his service-connected 
sinusitis with associated headaches is well grounded, meaning 
not inherently implausible.  All relevant facts have been 
properly developed and VA has fulfilled its duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).

The regulation governing the assignment of effective dates 
states that unless provided otherwise in the chapter, the 
effective date of a claim for an increased rating "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise 
by stating that the effective date of an increased rating 
"shall be the earlier date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  See also 
38 C.F.R. § 3.400(o)(2) (1999) (to the same effect).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

In March 1993 the veteran submitted a statement applying for 
"service connected compensation" and asserting problems 
over the years that included respiratory symptomatology.  The 
RO construed this as a claim for an increased (compensable) 
rating for the veteran's service-connected chronic sinusitis 
with associated headaches.  Thereafter, in July 1993, the RO 
issued a rating decision denying the veteran's claim for a 
compensable rating for his service-connected chronic 
sinusitis with associated headaches.  The veteran was advised 
of the RO's determination in July 1993.  The following month, 
on August 10, 1993, the RO received a statement from the 
veteran (which he signed in May 1993) contending a worsening 
of his sinus disability.  The RO treated this August 1993 
claim as a new claim for an increased rating, but erred by 
not treating it as a Notice of Disagreement to the July 1993 
denial.  See Muehl v. West, No. 98-539 (U.S. Vet. App. Nov. 
16, 1999) (holding that a claim for reconsideration which 
followed an adverse decision by the RO and was received prior 
to the expiration of the appeal period was appropriately 
construed by the Board as a Notice of Disagreement).  It 
follows that because the July 1993 rating decision did not 
become final, it was still pending at the time of the RO's 
rating decision to grant a 10 percent rating.  Thus, March 
29, 1993, at which time he requested that he be "compensated 
for [his] medical disabilities" is the proper date of claim 
for an increased (compensable) rating for service-connected 
chronic sinusitis with associated headaches.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(0).

Having decided that the claim for an increased (compensable) 
rating was filed no sooner than March 29, 1993, consideration 
must now be given to whether an effective date for a 10 
percent rating may be assigned earlier than this date.  In 
order to be entitled to an earlier effective date, the 
evidence would have to show that the veteran's entitlement to 
a 10 percent disability rating was factually ascertainable 
prior to August 10, 1993 (provided that the claim was 
received within one year of the increase).  38 U.S.C.A. 
§ 5110(b)(2); 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).

As previously noted, changes were made to the rating schedule 
regarding respiratory disabilities on September 5, 1996, and 
made effective on October 7, 1996.  A 10 percent rating under 
the old criteria requires moderate chronic sinusitis 

manifested by a discharge or crusting or scabbing and 
infrequent headaches.  38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6510-6514 (1996).  

Keeping in mind the above-noted criteria, the evidence does 
not show that the veteran's chronic sinusitis with associated 
headaches was consistent with a 10 percent rating within the 
year preceding his March 29, 1993 claim for an increase.  
Private treatment notes during that period make no mention of 
the veteran's sinus disability and there are no subsequent 
records which show that he met the criteria for a 10 percent 
rating during that preceding year.  Consequently, the 
effective date for the veteran's 10 percent rating for 
chronic sinusitis with associated headaches may be no earlier 
than the date of VA's receipt of claim, which, for the 
reasons previously stated, is March 29, 1993.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(0).


ORDER

An increased schedular rating to 100 percent for pulmonary 
fibrosis and emphysema is granted, effective from October 6, 
1997, subject to the law and regulations governing the 
payment of monetary benefits.

An earlier effective date of March 29, 1993, for a 10 percent 
rating for chronic sinusitis with associated headaches is 
granted.


REMAND

The claims file contains a faxed copy of a September 1993 VA 
examination report stating that the results of pulmonary 
function tests revealed early obstructive pattern.  However, 
the actual pulmonary function tests are not on file.  This 
evidence is essential in rating the veteran's pulmonary 
fibrosis and emphysema prior to October 7, 1996, in view of 
the rating criteria which is based in part on pulmonary 
function test results.  Furthermore, since these tests were 
performed at a VA medical facility, they are considered to be 
constructively before the Board and must be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain a copy of the 
September 1993 pulmonary function study 
report from the Clarksburg VA medical 
center and associate it with the claims 
file.

2.  Thereafter, the RO should again 
review the veteran's claim for an 
increased rating in excess of 10 percent 
for pulmonary fibrosis and emphysema 
prior to October 7, 1996.  If the claim 
is not granted, a Supplemental Statement 
of the Case should be issued.  The 
veteran and his representative should be 
given an opportunity to respond thereto.  

After the veteran and his representative have been given an 
opportunity to respond to the Supplemental Statement of the 
Case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals




 




